El Juez Asociado Sb. Wolf,
emitió la opinión del tri-. bnnal.
J. Ortiz & Go., -S. en C., era nna sociedad, mercantil domi-ciliada en el pueblo de Lajas, P. B., que tenía relaciones co-merciales con Canals Hermanos & Go., 8. en C., que era-otra sociedad mercantil que giraba .en Ponce. En 25 de enero,. 1913, ambas sociedades por medio de sus respectivos ges-tores practicaron- una liquidación de sus- cuentas por virtud de la cual J. Ortiz & Co. reconoció adeudar a Canales Her-manos ■& Co. la suma de trescientos dólares, y ambas socie-dades convinieron además entonces que la sociedad -acree-dora concedería a la sociedad deudora un crédito basta la *75suma de mil dólares, incluyendo los trescientos dólares que-ya se adeudaban. También fné convenido por dichas socie-dades qne podía disponerse del crédito de $700 en mercan-cías. Luego José Ortiz como socio gestor de la sociedad ^deudora y su esposa celebraron un contrato escrito con el socio gestor de la sociedad acreedora. Se convino por este-contrato qne la mercantil deudora pagaría la suma de cien dólares mensuales a Canals Hermanos & Co., empezando el día-25 de enero de 1913, basta cubrir los trescientos dólares ya mencionados; que las facturas o borderós se entendería que no vencerían sino a los tres meses de su fecha, pudiéndo-la sociedad deudora prorrogar el tiempo por tres meses más, satisfaciendo por la prórroga el interés del uno por ciento mensual. Se convino especialmente entre ambas sociedades que en el caso de que las facturas vencidas y no satisfechas alcanzasen a la suma de cien dólares, se considerará vencido el saldo que arroje la cuenta corriente, y la sociedad Canals Hermanos & Co., -S. en C., tendría el derecho dé .proceder-desde luego al cobro de la totalidad de dicho saldo; y que el crédito de $1,000 se concedía durante el plazo de dos años a contar desde el 25 de enero, 1913, de-modo qne al expirar dicho plazo podrían los acreedores proceder al cobro de todo el saldo que se les adeude,-y se entenderá esa fecha como ven-cimiento de la hipoteca constituida por las partes, a la cual se refiere el párrafo cuarto - de la demanda. Julio Ortiz y Morales, por sí y en representación de su esposa, constituyó hipoteca a favor de la sociedad acreedora para garantizar los mil dólares de capital, intereses de $200 por demora, y $300 para costas, etc. Los trescientos dólares y los $695.05, valor de las mercancías, no fueron satisfechos como se había convenido, habiéndose establecido esta acción en la cual se dictó sentencia a favor de los acreedores.
El primer error que ha sido alegado es que la corte de-claró sin lugar la moción que fué presentada para,-eliminar de la demanda ciertas palabras. .-Los apelantes no discuten este error en su alegato... Habiendo, admitido subsiguiente-. *76mente los demandantes todos los hechos expresados en la de-manda siendo la verdadera cuestión envuelta en el caso el vencimiento de la hipoteca y como la moción para eliminar en realidad no tenía relación alguna con ■ dicha cuestión, dehe •considerarse que ha sido abandonado el error alegado y en todo caso que no es perjudicial.
El segundo error alegado fue el de haber desestimado la. •corte la excepción previa formulada por los demandados, •de indebida acumulación de partes. Se hizo, parte a' una persona que tenía una segunda hipoteca. Pero sin embargo ■como una de las peticiones de la demanda era la venta de la finca hipotecada y como con dicha demanda también se trataba de verificar la cancelación de ambas hipotecas en el registro de la propiedad, creemos que es un hecho claro ■que el segundo acreedor hipotecario era propia parte.
La principal cuestión que ha sido promovida es la de si la hipoteca estaba vencida cuando comenzó esta acción, cues-tión que fue presentada en varias formas pero siempre tenién-dose en consideración los hechos de la demanda. Este tribunal ha encontrado gran dificultad para llegar a conocer •el significado de las palabras que han usado las partes. Las palabras en cuestión son las siguientes: “conviniéndose espe-cialmente entre ambas sociedades que en el caso de que las facturas vencidas y no satisfechas alcanzasen a la suma de •cien dólares, se.considerará vencido el saldo que arroje la cuenta corriente y la sociedad Canals Hermanos & Co., S. •en C., tendría el derecho de proceder desde luego al cobro •de la totalidad de dicho saldo.” Alegan los apelantes que esta parte del contrato solamente significaba que la deuda vencería, pero que para la ejecución de la hipoteca había ■que esperar hasta enero 25,. 1915, pero que esta acción fué ■comenzada el día 22 de noviembre de 1913.
.En la escritura en realidad se consignó que el crédito sería prorrogado por dos años y que al vencimiento de esa fecha vencería el saldo de la deuda, cuya fecha debía considerarse ■como la fecha .del vencimiento de la hipoteca.. Pero si teñe-. *77mos en cuenta que una hipoteca es un contrato subsidiario o condicional, que depende de la falta de pago de una deuda, y si se observa que las partes hacen siempre referencia a la palabra “saldo” (balance) para describir el vencimiento' de la obligación, y si además se considera que fué convenido' por las partes que al vencimiento de la obligación los acree-dores podrían proceder al cobro de dicho saldo,, creemos que fué la intención de las partes que el vencimiento' de la deuda fuera también el de la hipoteca. Al darse a los acreedores el derecho a proceder “al cobro” de la obligación vencida,, “el cobro” a que bacía referencia el contrato era la ejecu-ción de la hipoteca.
Se alegó que se cometieron algunos otros errores de me-nos importancia con respecto a los cuales no se hizo insis-tencia alguna ante este tribunal.
Debe confirmarse la sentencia apelada.
• Confirmada la sentencia apelada.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.